Title: Abigail Adams to Mary Smith Cranch, 10 October 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Nyork october 10th 1790
I wrote to you last Sunday, and on Wednesday received your kind Letter. we have begun to pack up our furniture, and expect to get it on Board by the 20th perhaps we may make it later, but I hope not as the weather will every day become more & more uncomfortable. the Idea of going so much further from you is painfull to me, and would be more so if I did not hope to Spend the next summer with you. at present you have your Family with and near you, but it is my destiny to have mine Scatered, and scarcly to keep one with us. my seperation from mrs smith is painfull to me on many accounts. there is at present no prospect of their going with us, and if their prospects here were as fair as they ought to be, I should be less solicitious for them. with Regard to our House, I should have no objection to a carefull person living in the kitchin to take care of it, but as to letting it I cannot consent unless any person offers to take House and furniture all together. there is the other part of the House in which Bass lives that might be let, but then I should be loth that a shoe makers shop should be made of either of the Rooms— in short I do not know of any persons property so unproductive as ours is. I do not believe that it yealds us one pr cent pr Annum I have the vanity however to think that if dr Tufts and my Ladyship had been left to the sole management of our affairs, they would have been upon a more profitable footing in the first place I never desired so much Land unless we could have lived upon it. the Money paid for useless land I would have purchased publick Securities with the interest of which poorly as it is funded would have been less troublesome to take charge of then Land and much more productive, but in these Ideas I have always been so unfortunate as to differ from my partner who thinks he never saved any thing but what he vested in Land. I am really however very uneasy with Pratt as a Famer. he has got a great swarm of helpless children round him, labours hard but has no skill and the place with the addition of veseys very little more than pays the taxes; I wish mr Beals could be induced to go upon it. the other place I know no more about than if it lay in the Moon. I have written to request that the saint Germain pears and the best Russet Apples may be sent to me. the communication between Boston and Philadelphia is so frequent that I should suppose their could be no difficulty in it.
I had the pleasure of assembling yesterday mr & mrs Storer mr & mrs Atkinson mr Charles George & mary storer col & mrs smith and miss Pegy Smith who all dined with me and I felt more like Home than I have ever done since I left Braintree. mr Adams mourns that he could not make a visit Northward this fall. we are well. Brislers family all got through the small pox with only a day or twos illness— present me affectionatly to all Friends I fear mr Cranch does not put on his flannel soon enough. I grow more and more in favour of the use of it and advise you to wear it next your skin make little waistcoats & put them on with the first comeing of cold weather. I[f] I had as much Spair Room in my stays as you have I would not be without them
poor mr Thaxter I am grieved for him—but who is without their troubles? thank God that a larger portion has not fallen to the Lot of your ever / affectionate Sister
A Adams
